989 F.2d 500
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William E. LYKINS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 92-3705.
United States Court of Appeals, Sixth Circuit.
March 26, 1993.

Before NORRIS and SILER, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
Petitioner seeks review of the decision of the Benefits Review Board setting the onset date of federal black lung benefits at June of 1980.   The Director, Office of Workers' Compensation Programs, and petitioner have, in settlement of this appeal, agreed and stipulated that the date for the commencement of benefits is April 1978.   They now jointly move for a remand to set the onset date for benefits at April 1978.   Upon review, the court concludes that the parties stipulation should be approved.


2
It therefore is ORDERED that the May 21, 1992, decision of the Benefits Review Board is vacated and this case is remanded to the Benefits Review Board with instructions to vacate the February 27, 1990, decision of Administrative Law Judge Richard E. Huddleston and remand the case to the District Director, Office of Workers' Compensation Programs, United States Department of Labor, for the purpose of fixing the date for onset of black lung benefit payments at April 1978, the date agreed upon by the parties.